Citation Nr: 1107618	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1999 to March 2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
The Veteran had a hearing before the Board in November 2010 and 
the transcript is of record.

The Veteran provided additional evidence in support of her claim 
during her November 2010 hearing before the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted was 
accompanied by a signed waiver of local jurisdictional review.

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
her service-connected PTSD, and therefore, the issue of 
entitlement to a TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's claim 
for an increased rating for PTSD. See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

The issues of entitlement to special monthly compensation 
due to loss of a creative organ and entitlement to an 
increased rating for endometriosis, to include entitlement 
to a temporary total evaluation due to surgical 
convalescence,  have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over such issues and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.


REMAND

The Veteran claims her PTSD is worse than currently rated.  
Indeed, she claims her PTSD renders her unemployable.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in 
June 2010, less than one year ago, where she was diagnosed with 
PTSD and assigned a GAF score of 50 for moderately severe 
symptoms.  The examiner indicated that the Veteran had a roommate 
who provided some social interaction for her, but other than that 
the Veteran had minimal social contact.  The examiner also 
confusingly indicated that the Veteran was employable, but in 
contrast had a poor prognosis of sustaining employment.  The 
examiner further noted the Veteran's highest GAF score over the 
past year to be 55.

Although less than one year ago, significant amounts of medical 
treatment records were associated with the claims folder after 
the June 2010 VA examination indicating the examiner may not have 
had an accurate picture of the Veteran's medical history at the 
time of the examination.  The new evidence further indicates the 
Veteran's disability may have worsened since the last VA 
examination.

Specifically, VA outpatient treatment records show a significant 
variance of GAF scores through the years ranging from 50 to 65.  
During her hearing before the Board in November 2010, moreover, 
the Veteran submitted private treatment records from Dr. Able 
dated from August 2008 to February 2009 indicating GAF scores 
from 42 to 45.  

During her hearing before the Board in November 2010, moreover, 
the Veteran indicated she had recently attempted suicide.  She 
further testified that her living situation had recently changed.  
Significantly, she indicated she now lives alone and never leaves 
her house other than to go grocery shopping or to go to her VA 
doctor visits.  She further testified to panic attacks twice a 
week and auditory hallucinations.  She believes working 
aggravates her symptoms.  The Veteran testified that she had 
numerous jobs through the years that she simply abandoned after 
it became too stressful.  Similarly, she enrolled in community 
college in the fall of 2009 but stopped attending class and 
shortly dropped out.  

During her hearing, the Veteran also submitted additional 
evidence to include a letter from her former employer indicating 
she lost her job on July 16, 2009 due to "job abandonment."  
Specifically, the Veteran just failed to report to work or 
communicate with her boss for several days.  

In short, since the June 2010 VA examination, the evidence 
indicates the Veteran's living situation changed increasing her 
isolation, her employment situation changed (she lost her job in 
July 2010), and her symptoms had changed (she reported increased 
panic attacks and a suicide attempt during her November 2010 
hearing).  The Board further finds noteworthy that the medical 
treatment records show GAF scores ranging from 42 to 65.  No 
medical professional has sufficiently explained this discrepancy.  
At times the Veteran is described as employable with a good 
prognosis and other times she is not employable.  The June 2010 
examiner does little to clarify the matter and indeed offers a 
confusing opinion that the Veteran is employable although has a 
poor prognosis of sustaining employment.  

The AMC should ensure the claims folder has all relevant private 
and VA outpatient treatment records and, thereafter, afford the 
Veteran a new VA examination to resolve the conflicting medical 
evidence and ascertain the current severity of her PTSD.

In addition, the Court has recently held that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Veteran is ultimately seeking a 100 percent disability 
rating indicating she cannot work because of her PTSD and other 
service-connected disabilities.  Thus, the Board finds that a new 
claim of entitlement to a TDIU was expressly raised by the 
Veteran in connection with his current appeal.  Therefore, the 
AMC should develop a claim for TDIU in accordance with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disorders, in accordance with 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history or to obtain additional 
medical evidence or a medical opinion, as 
is deemed necessary.

2.  The AMC should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for her PTSD to include Dr. Able.  
After acquiring this information and 
obtaining any necessary authorization, the 
AMC should obtain and associate these 
records with the claims file.  A specific 
request should also be made for VA medical 
records dated from October 2010 to the 
present.

3. After the above records are obtained, to 
the extent available, schedule the Veteran 
for a psychiatric examination for her PTSD.  
The examiner should ascertain the current 
severity of the condition, including 
providing a GAF score. The examiner must 
conduct all necessary tests to ascertain 
the current severity of the Veteran's 
condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered 
and specifically resolving the conflicting 
GAF scores ranging from 42 to 65.

The examiner is also asked to provide an 
opinion of what overall effect, if any, 
solely the Veteran's service-connected 
disabilities has on her ability to obtain 
and retain employment.  In other words, the 
examiner is asked to express an opinion as 
to whether these disabilities would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment.  In answering these questions, 
the examiner should consider the Veteran's 
level of education, special training, and 
previous work experience but not her age or 
non-service connected disabilities.  

Complete rationale (without resort to 
speculation) should be given for all 
opinions expressed.  

4.  After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and her representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

